                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA
                                      WESTERN DIVISION

                                        )
 NuStar Farms, LLC, Anthony Nunes, Jr., )                 Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                )
                                        )
            Plaintiffs,                 )                Defendants’ Resisted Expedited
 v.                                     )                Motion to Compel and Other Relief
                                        )                Regarding NuStar Employee
 Ryan Lizza and Hearst Magazine Media, )                 Depositions
 Inc.,                                  )
                                        )                FILED UNDER SEAL
            Defendants.                 )
                                        )

       Defendants Ryan Lizza (“Lizza”) and Hearst Magazine Media, Inc. (“Hearst”)

(collectively “Defendants”), by and through the undersigned attorneys, file this Expedited Motion

to Compel and for Other Relief regarding NuStar Employee Depositions (the “Motion”).

       Defendants respectfully request that the Court enter an order pursuant to Fed. R. Civ. P. 30,

37, 45 and the Court’s inherent authority: (i) compelling the NuStar employee deponents to comply

with the subpoenas duces tecum; (ii) directing Plaintiffs’ counsel to refrain from improper

objections, witness coaching, interruptions, and disruptions during the employee depositions; and,

because of the threat of a violation of witnesses’ Fifth Amendment rights and/or possibility of false

testimony, (iii) appointing independent counsel for the employee deponents, and (iv) providing

partial Court supervision over the employee depositions.

       The Motion should be granted for multiple reasons, which are described in detail in the

accompanying brief in support of this Motion, and are summarized below:

       First, NuStar’s employees—Spanish-speaking immigrant farm laborers—have a significant

need for competent, independent counsel in connection with their depositions in this case. The

events of last week make plain that Plaintiffs and their counsel have no intention of providing it to


                                   1
    Case 5:20-cv-04003-CJW-MAR Document 163-1 Filed 09/16/21 Page 1 of 7
them. They, instead, intend to pressure the witnesses to provide false testimony that conforms to the

allegations Plaintiffs made to state a claim sufficient to survive Defendants’ motion to dismiss.

       Plaintiffs’ lawsuit is proceeding solely on the “claim that defendants defamed Plaintiffs by

falsely alleging that they knowingly employed undocumented workers.” ECF No. 50, at 42.

NuStar’s laborers are critical witnesses to this central issue. Depositions of six NuStar employees

were scheduled for last week, pursuant to duly noticed and properly served subpoenas. The

witnesses were to be represented by independent counsel made available to them by NuStar.

       Defendants were only able to complete part of the first deposition, before the depositions

were all adjourned sine die.

       Specifically, when the first employee’s independent counsel advised his client to assert his

Fifth Amendment right in response to questioning about the Form I-9 he completed to gain

employment at NuStar’s farm, Plaintiffs’ counsel, Steven Biss, suddenly took the deposition off the

record. Then, two hours of discussions took place between and among Mr. Biss, the witness’s

independent counsel, and one or both of the Nunes plaintiffs. At the conclusion of those

conversations, the parties went back on the record. Defendants’ counsel asked the first employee

witness if he understood his lawyer’s advice, and if he was going to follow it and assert his Fifth

Amendment right. Before the witness could answer, Mr. Biss responded, “No, he’s not going to

follow it.” The independent counsel then stated that he had been fired, and that his services would

not be offered to the other NuStar employees, either.

       This startling event, together with the surrounding circumstances discussed in greater detail

in the accompanying brief (including evidence showing that the witness in fact submitted fraudulent

documents to gain employment at NuStar), demonstrate that Plaintiffs and their counsel are putting

their employees in an untenable position: Either falsely testify that they are in the United States




                                   2
    Case 5:20-cv-04003-CJW-MAR Document 163-1 Filed 09/16/21 Page 2 of 7
legally; or tell the truth, and lose their jobs, lose their housing, and put themselves in legal jeopardy.

To a vulnerable illegal alien who is reliant on Plaintiffs for his livelihood and home, this sounds like

a Hobson’s Choice. Truly independent counsel is critical here, and Plaintiffs and their counsel

simply cannot be trusted to arrange for such a lawyer to represent NuStar’s workers.

        Mr. Biss appears to not appreciate the seriousness of this matter. He continues to assert that

the employees will not assert their Fifth Amendment rights, without any apparent consultation with

those employees. There is an obvious conflict between the interests of Plaintiffs and the rights and

interests of their employees, and therefore between the interests of Plaintiffs’ counsel and Plaintiffs’

employees. Plaintiffs and their counsel appear incapable of navigating that conflict.

        Second, the first witness to be deposed did not comply with the subpoena duces tecum

seeking production at the deposition of current identification documents and any identification

documents presented to NuStar. In fact, the first witness testified that he did not learn about the

deposition until his boss, Anthony Nunes III, told him about it the morning of the noticed deposition

after arriving at work. The witness added that he had not seen the subpoena before the moment it

was presented to him in the deposition.

        Third, Plaintiffs’ counsel’s behavior at the first NuStar employee’s deposition violated the

Federal Rule of Civil Procedure 30, and was clearly intended to intimidate the witness and signal to

the witness how to answer questions. Plaintiffs’ conduct—which included proclaiming, on the

record with the witness present, that the witness (whom he did not represent) is not going to assert

his Fifth Amendment right against self-incrimination—prevented the deposition from going

forward.

        For the reasons above, as well as those included in Defendants’ brief in support of this

Motion (which is incorporated here by this reference pursuant to Local Rule 7(d)), Defendants




                                   3
    Case 5:20-cv-04003-CJW-MAR Document 163-1 Filed 09/16/21 Page 3 of 7
respectfully request that the Court grant this Motion. In further support of this Motion, Defendants

contemporaneously file the Declaration of Nathaniel S. Boyer and its exhibits, some of which are

submitted under seal pursuant to the protective order applicable to this action, and incorporate that

declaration and its exhibits here by this reference.

        Pursuant to Local Rule 7(k), Defendants have conferred with Plaintiffs regarding this

Motion. Plaintiffs resist the Motion.

        WHEREFORE, for the reasons stated above and in their contemporaneously filed supporting

brief, Defendants Ryan Lizza and Hearst Magazine Media, Inc. respectfully request that this Court

issue a discovery order:

        (i)       Compelling the NuStar employee deponents to comply with the subpoenas duces

                  tecum and produce the requested identification documents at their depositions;

        (ii)      Directing Plaintiffs’ counsel, including Mr. Biss and Mr. Feller, to comply with

                  the Federal Rules of Civil Procedure and Iowa Rules of Professional Conduct

                  with respect to depositions in this case. Specifically, Plaintiffs’ counsel should be

                  ordered to refrain from:

               a. Interrupting the witness, questioner, interpreter, counsel for the witness,

                  videographer, and court reporter;

               b. Making improper speaking or argumentative objections or narrative statements or

                  misstatements, particularly such statements that are intended to or may have the

                  effect of intimidating the witness or coaching the witness to testify a certain way;

                  and

               c. Otherwise interfering with the depositions or witnesses or interacting with their

                  counsel in a way to influence the employees’ testimony;




                                   4
    Case 5:20-cv-04003-CJW-MAR Document 163-1 Filed 09/16/21 Page 4 of 7
       (iii)     Appointing independent counsel to represent the employee deponents at their

                 depositions; and

       (iv)      Given the extraordinary circumstances and threat of a violation of witnesses’ Fifth

                 Amendment rights and/or the possibility of false testimony being provided,

                 providing Court supervision of the employee depositions as follows:

              a. Location/Time: That these depositions be held at the location identified on the

                 subpoenas as well as at a time when the Court may be consulted if necessary;

              b. Ex Parte Communication w/Appointed Counsel: That appointed counsel for

                 NuStar employees be permitted during that time to consult with the Court on an

                 ex parte basis to address any concerns regarding his/her ability to provide

                 effective representation to his/her clients; and

              c. Materials Provided to New Counsel: That discovery regarding the NuStar

                 employees be provided to their new counsel and that this Motion and any

                 responses, hearings, or orders regarding this Motion be shared with counsel for

                 the NuStar employees; and

       (v)       such other relief the Court deems just and proper.


[signature block on next page]




                                   5
    Case 5:20-cv-04003-CJW-MAR Document 163-1 Filed 09/16/21 Page 5 of 7
   Dated: May 17, 2021             Ryan Lizza & Hearst Magazine Media, Inc.,
                                   Defendants

                                   /s/ Nathaniel S. Boyer
                                   Jonathan R. Donnellan, Lead Counsel*
                                     jdonnellan@hearst.com
                                   Ravi R. Sitwala*
                                     rsitwala@hearst.com
                                   Nathaniel S. Boyer*
                                     nathaniel.boyer@hearst.com
                                   Sarah S. Park*
                                     sarah.park@hearst.com
                                   Nina Shah*
                                     nina.shah@hearst.com
                                   THE HEARST CORPORATION
                                   Office of General Counsel
                                   300 West 57th Street
                                   New York, New York 10019
                                   Telephone: (212) 841-7000
                                   Facsimile: (212) 554-7000
                                   *Admitted Pro Hac Vice

                                   Michael A. Giudicessi
                                    michael.giudicessi@faegredrinker.com
                                   Nicholas A. Klinefeldt
                                    nick.klinefeldt@faegredrinker.com
                                   Susan P. Elgin
                                    susan.elgin@faegredrinker.com
                                   FAEGRE DRINKER BIDDLE & REATH LLP
                                   801 Grand Avenue, 33rd Floor
                                   Des Moines, Iowa 50309-8003
                                   Telephone: (515) 248-9000
                                   Facsimile: (515) 248-9010

                                   Attorneys for Defendants




                               6
Case 5:20-cv-04003-CJW-MAR Document 163-1 Filed 09/16/21 Page 6 of 7
                                   Certificate of Service

       The undersigned certifies that a true copy of Defendants’ Resisted Expedited Motion to
Compel and Other Relief Regarding NuStar Employee Depositions was served upon the
following parties through the court’s CM/ECF electronic filing system on May 17, 2021.

                                                  /s/ Nathaniel S. Boyer
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com
Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                   7
    Case 5:20-cv-04003-CJW-MAR Document 163-1 Filed 09/16/21 Page 7 of 7
